Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 13, 15, 16, 20, 24, 36, 38-41, 43, 49-50, 51, 55, 57-58 and 85-87 are pending. Claims 24, 36, 38-41, 43, 49, 50, 55, and 57-58 are drawn to the nonelected group. Claims 1, 13, 15-16, 20 and 85-87 are under examination. 
Withdrawn Rejections
	In view of arguments, the art rejection over Lin et al. is hereby withdrawn.
In view of terminal disclaimer, the double patenting rejections of 10768176B2 and 10786606B2 are hereby withdrawn. 
In view of the claim amendments filed 08/11/2022, 35 U.S.C. 112 rejections for claim 87 are hereby withdrawn.
Maintained Rejection
Upon further consideration, a new ground of 35 U.S.C. 112(a) written description is made for claims 1, 13, 15, 16, 20 and 85-86. Therefore, the finality of the Office Action dated 6/14/2022 is withdrawn. For compact prosecution, examiner had left multiple voice messages to place the application into condition for allowance but no return calls from Applicant’s representative.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 15, 16, 20 and 85-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” MPEP 2163.
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Claim 1 encompasses a nanoparticle comprising a surface including ligands wherein said ligands include an electron-donating group; transition metal ions at least partially coating the surface; and a first target molecule and a second target molecule, wherein the first and second target molecules are different to each other and are present on the nanoparticle in a predetermined ratio, wherein the nanoparticle includes a substrate formed from one or more substrate molecules or atoms that embody the nanoparticle and wherein through the transition metal ions, co-ordination bonds are formed between; (i) the ligands including the electron-donating group at the nanoparticle surface and the first target-molecule; and (ii) the ligands including the electron-donating group at the nanoparticle surface and the second target molecule; thereby separately linking the first and second target molecule to the nanoparticle surface.
Claim 1 as a whole covers a large genus of coordination bonds on nanoparticle surfaces; a genus which includes any formation with metal ions and electron-donating groups. Implicit in the claims is that such coordination bonds possess certain functional characteristics; namely, that two different targets are separately linked to the nanoparticle surface in the presence of transition metal ions and electron-donating groups. In other words, to be operable in the claimed invention, the members of the genus of co-ordination bonds must possess structures to correlate binding to each target, separately. 
The molecules meeting the structural requirements of the claim give rise to a large genus that is characterized by substantial variability, given the absence of the specific or limiting definitions. Meanwhile, the specification fails to convey possession of the entire genus of coordination bonds, as it does not adequately describe what ligands would possess the necessary structure to formulate binding to different target molecules separately.  
Meanwhile, Muir et al. (“High-throughput optimization of surfaces for antibody immobilization using metal complexes”, Anal. Biochem., vol. 363, pp. 97-107, published 2007) teach generating a 1600-member library of metal-containing surfaces and screened them for antibody binding potential (see abstract). Muir et al. further teach there are many amine and carboxylic acid side chains on protein (i.e., a target) leading to random orientations on a surface and potential problems with reproducibility (see pg. 97, middle of right column). Muir et al. teach that even though chromium chloride is one metal complex that can form stable interactions (see p. 98, middle of left column, paragraph 3), the chromium chloride method did not bind antibodies when the metal was first immobilized on the surface and confirming the difficulties of achieving any reproducibility when using the chromium chloride (p. 106, middle of right column, paragraph 1). Muir et al. teach polystyrene micron beads (see p. 99, right column, last paragraph).
Furthermore, Hauserman et al. (“Chromium Complexes,” Advances in Chemistry, vol. 23, chapter 32, pp. 338-356, published 01/01/1959) teach that chromium complexes of carboxylic acids (abstract) and the chromium complex of myristic or stearic acid will render a surface hydrophobic and resistant to adhesive forces, whereas the chromium complex of methacrylic acid will render a surface reactive toward various adhesives or polymers, especially vinyl-type polymer (p. 345, under uses for chromium complexes section). In other words, individual hydrophilic chemical structure do not even share the same characteristics when it comes to binding to a surface. 
As stated above, Muir et al. teach the complexity of immobilizing a single and well characterized target molecule using metal complexes on micron beads. Thus, one would not be able to envision merely metal ions and electron-donating group with nano size particle (smaller size) would coordinate the binding of different target molecules that include targets having a plurality of amine and carboxylic acid side chains, which would lead to random orientations on a surface and potential problems with reproducibility.
However, the disclosure fails to convey evidence of possession of the entire genus, which would encompass a large number of coordination bonds. In particular, the disclosure only provide evidence of ethylenediamine, tetramethylethylenediamine, iminodiacetic acid, nitrilotriacetic acid, triphenylphosphine, oxalic acid, 1,10-phenanthroline, 8-hydroxyquinoline, salicylic acid, chloride, acetate, bromide, nitrate, perchlorate, alum, sulphate and pyridine to provide the metal complex in forming a coordination bond for target binding (See claim 87 or specification Examples and p. 12, lines 12-24). Thus, it is not possible to envision the structures of the surface of the nanoparticle which function is to formulate the bases of separately linking different target molecules (generic). The instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the surface of the nanoparticle that would embody the skilled artisan in possession of the genus of coordination bonds binding separately to target molecules.
    	“A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. Vas-Cath Inc. V Mahurkar, 19 U5PQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). There is insufficient written description of the required structure-identifying information to demonstrate possession that fulfill the requirements of the structure-function relationships. 
Meanwhile, protein chemistry is probably one of the most unpredictable areas of biotechnology. Thus, the generic recited coordination bonds must be reduced to practice with a representative number of species that enables the coordination sites for binding to different target molecules, separately. For these reasons, the skilled artisan would not reasonably conclude that applicants, at the time the application was filed, had possession of the full scope of the claimed invention. Therefore, the claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph. 

Response to Arguments
Applicant’s arguments, filed on 08/11/2022, with respect to the rejection(s) of claims 1, 13, 15, 16, 20 and 85-86 under 35 U.S.C. 112(a) have been fully considered.  However, upon further consideration, a new ground of 35 U.S.C. 112(a) written description is made. Therefore, the finality of the Office Action dated 6/14/2022 is withdrawn.
For compact prosecution, Examiner had left multiple voice messages to place the application into condition for allowance but no return calls from Applicant’s representative.

Allowable Subject Matter
Claim 87 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 87 overcomes the 112(a) written description because the claim recites the specific ligands in forming metal ion coordination bonds with different target molecules. 
As previously stated, the closet prior art of record does not teach or reasonably suggest nanoparticle with two different target molecules through the transition metal ions of co-ordination bonds that are formed between the ligands including the electron-donating group at the nanoparticle surface and the first target-molecule, and  the ligands including the electron-donating group at the nanoparticle surface and the second target molecule, thereby separately linking the first and second target molecules to the nanoparticle surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1678     




/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678